EXHIBIT 12 CATERPILLAR INC. AND CONSOLIDATED SUBSIDIARIES COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES (Millions of dollars) YEARS ENDED DECEMBER 31, 2007 2006 2005 2004 2003 Earnings(1) $ 4,990 $ 4,890 $ 3,910 $ 2,714 $ 1,488 Plus: Interest expense 1,420 1,297 1,028 754 720 One-third of rental expense(2) 119 105 85 74 65 Adjusted Earnings 6,529 6,292 5,023 3,542 2,273 Fixed charges: Interest expense 1,420 1,297 1,028 754 720 Capitalized interest 15 10 11 8 5 One-third of rental expense(2) 119 105 85 74 65 Total fixed charges $ 1,554 $ 1,412 $ 1,124 $ 836 $ 790 Ratio of earnings to fixed charges 4.2 4.5 4.5 4.2 2.9 (1) Pretax income from continuing operations before adjustment for minority interests and equity investments' profit (2) Considered to be representative of interest factor in rental expense
